DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 06/24/2021.
Claims 1, 8, 10, 21 and 26 were amended.
Claims 4, 5, 11, 12, 15-20, 24 and 25 were previously canceled.
Claims 1-3, 6-10, 13, 14, 21-23 and 26 were examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13, 14, 21-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 21 recite the language “the user blockchain wallet” in lines 17, 19 and 17, respectively. There is insufficient antecedent basis for this language in the claims. Dependent claims 2, 3, 6, 7, 9, 10, 13, 14, 22, 23 and 26 are also rejected since they depend on claims 1, 8 and 21, respectively.

Claims 8 and 21 are indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “a system, comprising a computing device; and a non-transitory, computer-readable medium” or the combination of a “a system, comprising a computing device; and a non-transitory, computer-readable medium”, “merchant application”, “user device” and “user blockchain wallet”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be 

Claim limitation “user blockchain wallet” in claims 1, 8 and 21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while paragraph [0024] of the disclosure recites that “user device 110 may comprise a user blockchain wallet 115 and/or a merchant application 117” and paragraph [0025] further recites what the user blockchain wallet “may comprise”, the corresponding structure for performing the recited function is unclear. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2, 3, 6, 7, 9, 10, 13, 14, 22, 23 and 26 are also rejected since they depend on claims 1, 8 and 21, respectively.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-10, 13, 14, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kote (US 2017/109748 A1) in view of Chow et al. (US 2019/0081796 A1).

With respect to claims 1, 8 and 21, Kote teaches a system, comprising a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory; a non-transitory, computer-readable medium comprising machine-readable instructions (see Fig. 5, system provider device(s) 502, 3rd party device(s) 514 and paragraphs [0033] and [0034], [0048] and [0049]); and a method (Crypto currency chargeback system) comprising: 
receiving, by an issuer system, a transaction authorization request from a merchant application, the transaction authorization request comprising transaction data and the transaction data comprising a merchant ID, a transaction account number, a transaction amount, and a transaction ID (see creation and monitoring of chargebacks performed by a central authority, paragraph [0032]Fig. 1, chargeback 104 and paragraph [0037]; Fig. 6A, chargeback ledger, paragraphs [0038] and [0039); 
in response to receiving the transaction authorization request, retrieving, by the issuer system in electronic communication with an issuer repository, a merchant 
invoking, by the issuer system, the smart contract, wherein invoking the smart contract comprises passing the user public key and the transaction ID to the smart contract (see recording of chargeback trigger a smart contract, paragraph [0040]); and 
notifying, by the issuer system, the merchant application of receipt of payment, wherein the merchant application is configured to confirm the transaction data with the user device in response to receipt of a notification of receipt of payment; the user device is configured to confirm the transaction data with the user blockchain wallet; and the user blockchain wallet is configured to propagate the merchant ID, the transaction account number, the transaction amount, and a transaction status to a blockchain network according to the smart contract (see a payee is informed of a chargeback, paragraphs [0042] and [0043]). 
Although Kote discloses the multi-signature transaction linked to a smart contract (see paragraph [0037]), Kote does not explicitly disclose a method, system and computer-readable medium comprising: retrieving… a smart contract based on the merchant ID. 
However, Chow et al. disclose a method, system and computer-readable medium (Management Of Cryptographically Secure Exchanges Of Data Using Permissioned Distributed Ledgers) comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the notary module as disclosed by Chow et al. in the method, system and computer-readable medium of Kote, the motivation being to securely manage the maintenance and distribution of portions of the public cryptographic data stored within the permissioned block-chain ledger (see Chow et al., paragraph [0045]).

With respect to claims 2, 9 and 22, the combination of Kote and Chow et al. teaches all the subject matter of the method, system and computer-readable medium as described above with respect to claims 1, 8 and 21. Furthermore, Kote disclose a method, system and computer-readable medium wherein the merchant public key and the user public key comprise blockchain addresses (see Fig. 2, public keys, transactions A and B, paragraphs [0025]. [0026] and [0039]). 

With respect to claims 3, 10 and 23, the combination of Kote and Chow et al. teaches all the subject matter of the method, system and computer-readable medium as described above with respect to claims 1, 8 and 21. Furthermore, Kote disclose a method, system and computer-readable medium further comprising receiving a request from a merchant system to register a merchant-to-smart contract relationship, the request comprising the merchant ID, the merchant public key, and the smart contract (see Fig. 1, step 102, paragraphs [0033], [0034], [0036] and [0037]). 

With respect to claims 6, 13 and 26, the combination of Kote and Chow et al. teaches all the subject matter of the method, system and computer-readable medium as described above with respect to claims 1, 8 and 21. Furthermore, Kote disclose a method, system and computer-readable medium further comprising receiving a request from a user device to register a user-to-blockchain relationship, the request comprising the transaction account number and the user public key (see Fig. 1, step 102, paragraphs [0033], [0034], [0036] and [0037]). 

With respect to claims 7 and 14, the combination of Kote and Chow et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 8. Furthermore, Kote disclose a method and system wherein the smart contract comprises a return policy, a refund policy, a partial payment schedule, a full payment workflow, a service deployment schedule, or a product delivery schedule (see paragraph [0037]). 


Response to Arguments/Amendments
Claim Objections
Applicant’s amendments and arguments (see remarks, page 9, filed on 06/24/2021), with respect to the objection of claim 10 have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the objection was withdrawn. 

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 10-12, filed on 06/24/2021), with respect to the rejection of claims 1-3, 6-10, 13, 14, 21-23 and 26 under 35 USC § 101 as being directed to an abstract idea have been fully considered and are persuasive, therefore the rejection was withdrawn.
 
Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 12, filed on 06/24/2021), with respect to the rejection of claims 1-3, 6-10, 13, 14, 21-23 and 26 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 13, filed on 06/24/2021), with respect to the rejection of claims 1-3, 6-10, 13, 14, 21-23 and 26 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1-3, 6-10, 13, 14, 21-23 and 26 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 13 and 14, filed on 06/24/2021), with respect to the rejection of claims 1-3, 6-10, 13, 14, 21-23 and 26 under 35 USC § 103 have been fully considered but are not persuasive. With respect to broadest reasonable interpretation of the claims, Applicant asserts “Applicant notes that neither Kote nor Chow, alone or in combination appear to disclose the additional subject matter of amended claim 1. For example, amended claim 1 recites in part notifying…” Examiner respectfully disagrees. Paragraphs [0042] and [0043] of Kote clearly discloses that "a payee is informed of a chargeback", which anticipates the newly introduced "notifying" step. It appears once again that Applicant places undue weight to the "wherein" clauses in the notifying step/function, which carry no patentable weight as they are directed to either not positively recited method steps in the method claim or raise novel 35 U.S.C. 112(b) issues addressed above. Therefore, Examiner is unpersuaded about Applicant's arguments and the claims are still rejected under 35 USC § 103 as further detailed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
Chen et al. (NPL 2017) disclose Blockchain-based Payment Collection Supervision System using Pervasive Bitcoin Digital Wallet) including monitoring 
AlTawy et al (NPL 2017) disclose Lelantos: A Blockchain-based Anonymous Physical Delivery System, including an onchain smart contract.

Patent Literature
Chan et al. (US 2018/0068130 A1) disclose system and method for maintaining a segregated database in a multiple distributed ledger system, including process a data exchange between exchanging profiles.
Brashers (US 2018/0082296 A1) discloses systems and methods for using a distributed ledger for data handling, including storing and handling data corresponding to the transactions according to a series of predefined rules.
Song et al. (US 2018/0109516 A1) disclose method for providing certificate service based on smart contract and server using the same, including a smart contract intended to be converted into a byte code to be run by multiple computing devices.
Peikert et al. (US 10,803,451 B2) disclose digital asset modeling, including example contract models a proposal for an option to swap two sellable contracts between two parties.
Blackman et al. (US 2020/0234386 A1) disclose systems and methods for using blockchains to record, manage, and transfer ownership rights to land titles, 
Ben-Ari (US 2018/0343114 A1) discloses a system and method for blockchain smart contract data privacy, including public key and shared secret distribution using the blockchain smart contracts.
McDonald et al. (US 2018/0096349 A1) disclose distributed electronic ledger with metadata, including a smart contract for executing the return if one or more conditions based on the subset of the parameters of the merchant's return policy obtained from the merchant database 162 are satisfied, or for refusing to accept the returned product if one or more conditions are not satisfied..
Durvasula et al. (US 2018/0075453 A1) disclose systems and methods for blockchain based payment networks, including a digital wallet interacting with digital currency smart contracts.
Dunlevy et al. (US 2017/0372300 A1) disclose system and method for cryptographically verified data driven contracts, including a mechanism to verify the authenticity of smart contract inputs and data accessed in third party systems by a smart contract so that blockchain based smart contracts to take action based on real-world inputs or have real-world side-effects (resource actions) using the off-chain host system..
Zhang et al. (US 2017/0352027 A1) disclose authenticated data feed for blockchains, including a smart contract interacting with an off-chain trusted computing environment.

Kravitz (US 2017/0178127 A1) discloses proxy system mediated legacy transactions using multi-tenant transaction database, including a proxy mediated smart contract between two entities.
Tanner, Jr. et al. (US 2017/0039330 A1) disclose system and method for decentralized autonomous healthcare economy platform, including utilizing “side chaining” to process the private or semi-private smart contracts between the seller and buyer.
Davis et al. (US 2016/0342978 A1) disclose method and system for integration of market exchange and issuer processing for blockchain-based transactions, including the transaction message being formatted based on transaction message standards for authorization of a blockchain transaction.
Wilson, Jr. et al. (US 2016/0292680 A1) disclose digital asset intermediary electronic settlement platform, including receiving from a first user an authorization for a conditional transaction involving a right of the first user over a digital asset; matching the authorization for transaction from the first user with an authorization for transaction from at least one other user involving at least one right of the at least one other user over at least one digital asset, which has been recorded on the distributed ledger; settling the transaction between the first and .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685